Citation Nr: 1756939	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patellae.

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patellae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   This matter was remanded by the Board in August 2016 and December 2016 for further development.

The Board notes that while the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of a claim for a higher rating, the Veteran specifically appealed the denial of TDIU, but elected not to perfect her appeal after the issuance of a Statement of the Case in November 2011.  As such, the Board finds that the issue of entitlement to a TDIU is not part of this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

Throughout the appeal period the Veteran's left and right knee chondromalacia patellae has been productive of pain, locking, crepitus, no more than slight instability and limitation of flexion to no less than 90 degrees, with full extension.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of no more than 10 percent for left knee recurrent subluxation or lateral instability have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria for a separate rating of no more than 10 percent for right knee recurrent subluxation or lateral instability have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5257 (2017).

3.  The criteria for a separate rating of 20 percent for left knee dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion have been more nearly approximated throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5258 (2017).

4.  The criteria for a separate rating of 20 percent for right knee dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion have been more nearly approximated throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5258 (2017).

5.  The criteria for a rating in excess of 10 percent for left knee limitation of motion have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260, 5261 (2017).

6.  The criteria for a rating in excess of 10 percent for right knee limitation of motion have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating for her service connected left and right knee chondromalacia patellae.  The Veteran is currently receiving a 10 percent rating each for her left and right knee limitation of motion with pain under Diagnostic Code (DC) 5010-5260.

Throughout the appeal the Veteran has complained of left and right knee pain, limitation of motion, giving way, incoordination, crepitus, frequent popping and grinding and occasional locking.  With regard to functional loss, she reported that her bilateral knee disability limits her ability to stand or sit for long periods of time, or walk for long distances.  She further reported that her pain and functional loss increase with increased use, including standing, walking, kneeling, squatting and climbing upstairs.  She reported no flare ups during the October 2012 and September 2016 VA examinations.  During the January 2017 VA examination, she reported that her pain gets worse once or twice a month lasts for one to two days, during which time bending her knee and climbing stairs are very painful.  The examiner noted that her functional loss includes difficulty climbing stairs, kneeling or squatting, and an inability to perform prolonged walking or standing.  At the August 2017 VA examination she reported experiencing flare ups that cause both of her knees to lock up.  She experiences extreme pain during these times and is unable to walk or perform activities of daily living.

The Board finds that a separate 10 percent rating for each knee under DC 5257 for slight lateral instability is warranted throughout the appeal period.  The Board further finds that she is entitled to an additional 20 percent rating for each knee under DC 5258 to compensate her for episodes of locking and crepitus.  Entitlement to a rating in excess of 10 percent for left or right knee limitation of motion is not warranted.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board finds that although the Veteran complained of increased pain and limitation of motion, her symptoms have been relatively stable throughout the appeal period.  As such, staged ratings are not warranted.

1. Diagnostic Code 5257

As to the Veteran's instability of her knees, the Board finds that she is entitled to a 10 percent rating, but no higher, under DC 5257 throughout the period on appeal.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

The evidence demonstrates that the Veteran's left and right knee symptoms have more nearly approximated "slight" rather than "moderate" or "severe" recurrent subluxation or lateral instability throughout the appeal period.  The Veteran has complained of giving way in her knees throughout the appeal period, and the August 2017 VA examiner noted that she occasionally uses a cane.  Nevertheless, the Veteran has not exhibited objective evidence of instability or subluxation on physical examination.  See June 2009, October 2012, September 2016, January 2017 and August 2017 VA Examination Reports; August 2017 VA Medical Opinion.  The June 2009 VA examination report notes that the Veteran reported giving way in both knees, but there was no instability on examination.  Joint stability testing was normal during the October 2012, September 2016, January 2017 and August 2017 VA examinations.  She has not reported frequent episodes of giving way, losing her balance or falling as a result of her knee giving way.  The Board notes the Veteran is competent to give testimony concerning her symptoms, and finds her statements concerning the knee instability or giving way she observed to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, for the purposes of determining the severity of her left and right knee instability, the Board finds that the normal joint stability tests and lack of objective evidence weighs in favor of a rating for "slight" rather than "moderate" or "severe" instability or subluxation.  Furthermore, as there is no evidence of frequent episodes of giving way or falling as a result of knee instability, the Board does not find that the Veteran's disability picture has more nearly approximated "moderate" or "severe" recurrent subluxation or lateral instability at any point during the appeal period.  
      
      2.  Diagnostic Code 5258

The Board further finds that a separate 20 percent rating is warranted under DC 5258 for each knee to account for the popping, grinding and occasional locking the Veteran experiences.  According to the rating schedule, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the evidence of record shows that the Veteran has not had a meniscal injury in either knee during the appeal period, the evidence does show that she experienced episodes of locking in both knees.  See August 2017 VA Examination Report.  Additionally, the Board notes that the Veteran has exhibited crepitus (including popping and grinding) in both knees during the appeal period.  Thus, the Board finds that a separate 20 percent rating is warranted under DC 5258 to compensate her for these symptoms.  See 38 C.F.R. § 4.20; see also Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 at * 10 (No. 16-0994, November 29, 2017) (holding that the evaluation of a knee disability under DC 5257 and DC 5260 or 5261 do not preclude, as a matter of law, a separate evaluation under DC 5258).
      
      
      
      3.  Limitation of Motion

With regard to limitation of motion, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for her left and right knee limitation of motion because she has not shown a compensable limitation of flexion or extension at any point during the appeal period, even when accounting for functional loss during flare ups or with repeated use over time.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Here, the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion in her left or right knee because even after accounting for her reported functional loss during flare ups, she did not exhibit any limitation of extension or a limitation of flexion to less than 90 degrees.  At the July 2009 VA examination she exhibited full extension and limitation of flexion to 140 degrees with pain.  She was found to have giving way, pain, incoordination and impaired motion.  At the October 2012 VA examination, range of motion testing showed full extension and limitation of flexion to 110 degrees with pain beginning at 100 degrees.  The Veteran reported no flare ups during that time.  Range of motion testing at the September 2016 VA examination showed full extension in both knees and limitation of flexion to 120 degrees with no objective evidence of pain and no additional factors contributing to disability.  During the January 2017 VA examination, she reported that her pain gets worse once or twice a month lasts for one to two days, during which time bending her knee and climbing stairs are very painful.  The examiner noted that her functional loss includes difficulty climbing stairs, kneeling or squatting, and an inability to perform prolonged walking or standing.  Range of motion testing showed no limitation of extension and limitation of flexion to 130 degrees.  The examiner found that the physical examination of the Veteran was consistent with her reported functional loss during flare ups or with repeated use over time and caused limitation of flexion to 120 degrees.  At the August 2017 VA examination, the Veteran reported experiencing flare ups of both knees that cause her knees to lock up.  She stated that she experiences extreme pain during these times and is unable to walk or perform activities of daily living.  Range of motion testing showed no limitation of extension and limitation of flexion in both knees to 90 degrees.

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left or right knee limitation of motion at any point during the appeal period.  In making this determination the Board has considered the Veteran's reports of experiencing increased functional loss during flare-ups, and functional impairment in her ability to stand, walk, use stairs, bend her knee and perform activities of daily living.  Given that she has exhibited no limitation of extension in either knee and at best a noncompensable limitation of flexion to 90 degrees in each knee, the Board finds that her left and right knee symptoms have more nearly approximated the criteria for a 10 percent rating throughout the appeal period.  She reported having flare ups of knee pain once or twice a month lasting for one to two days.  During the January 2017 VA examination she stated that during period of flare ups her functional loss included increased pain which made it difficult for her to climb stairs, kneel or squat, and caused her to be unable to perform prolonged walking or standing.  During the August 2017 VA examination, she reported flare ups of increased locking causing extreme pain and an inability to walk or perform activities of daily living.  Although her function is impeded during flare ups, her periods of flare up resulting in functional loss are not so frequent or long in duration to warrant elevation of her 10 percent rating under DC 5260 to the next higher level.  Her overall disability picture for her knees does not more nearly approximate limitation of extension to 15 degrees or more or limitation of flexion to 30 degrees or less.  Moreover, to the extent that the Veteran's functional loss during periods of flare ups resulting in an inability to perform activities of daily living is related to locking as reported during the August 2017 VA examination, the Veteran is now being compensated for locking and its effects under DC 5258.  Thus, the Board finds that the criteria for a 20 percent rating for limitation of motion of the left or right knee have not been met, and that the functional loss described by the Veteran does not warrant elevation to a 20 percent rating under DC 5260 for either knee.

      4.  Other Diagnostic Codes 

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5259, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, symptomatic removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  As noted above, there is no evidence that the Veteran has had a meniscal injury at any point during the appeal period, nor is there any evidence that she has had surgical removal of her meniscus.  Although the Veteran contends that she has ankylosis, there is no objective evidence in the record that she suffers from this condition, has a malunion or nonunion of the tibia or fibula, or has genu recurvatum.  Thus, she is not entitled to an additional or higher rating under any of these diagnostic codes.
ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of no more than 10 percent for left knee recurrent subluxation or lateral instability is granted throughout the appeal period.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of no more than 10 percent for right knee recurrent subluxation or lateral instability is granted throughout the appeal period.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 20 percent for left knee locking is granted throughout the appeal period.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 20 percent for right knee locking is granted throughout the appeal period.

A rating in excess of 10 percent for left knee limitation of motion is denied.

A rating in excess of 10 percent for right knee limitation of motion is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


